DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 09/28/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/28/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 18, 25, and 37 .
Claims 1-4, 6, 11-12, 14, 18, 21, 25-28, 33, and 36-38 as filed 09/28/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 and 08/31/2022 have been considered by the examiner.

The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speck (US 6866642 B2).
Regarding Claim 37, Speck (note, Speck is the patent publication of previously cited Kellerman which includes an additional figure (Fig. 2A) which depicts serrations cut along a tapered line) discloses a hybrid guidewire device (Abstract), comprising:
a core (Figs. 1-2A, core 22) that includes 
a proximal section (Fig. 1, proximal core section 24);
a distal section (Fig. 1, distal core segment 30); and
a joint between the proximal and distal sections (Fig. 1, connecting ends 28 and 32 [of the proximal and distal sections], overlap one another), wherein the joint comprises a distal end of the proximal section mechanically interlocked with a proximal end of the distal section (Fig. 2A and Col. 4 lines 21-38, serrations (FIG. 2A) can be added to help lock the two ends together); and
a tube structure (Fig. 1, flexible sleeve 56) surrounding the joint and extending beyond one or both terminal ends of the joint (See fig. 1, the sleeve 56 surrounds the joint defined by the overlapping sections of the proximal and distal sections and in Fig. 1 the sleeve extends beyond both ends of the joint),
wherein the distal end of the proximal section and the proximal end of the distal section are truncated along a plane transverse to the longitudinal axis of the core such that the joint comprises overlapping the truncated distal end of the proximal section with the truncated proximal end of the distal section (See Fig. 2A, the ends of the respective sections are truncated along a plane similar to Fig. 4A of the instant application as filed 11/22/2019 and the truncated sections overlap), 
wherein the distal end of the proximal section comprises serrations (See Fig. 2A, serrations are present in both ends), and wherein the proximal end of the distal section comprises complementary serrations configured to engage and interlock with the serrations of the distal end of the proximal section to form the joint (See Fig. 2A, the serrations are complementary and engage and interlock with each other), 
wherein the joint is tapered (Col. 4 lines 37-59, connecting ends 28 and 32 are then inserted into a flexible sleeve 56 from opposing directions such that the two tapered surfaces face each other and overlap one another), 
the serrations and the complementary serrations are cut along a taper line to form the tapered joint (See Fig. 2A, the serrations are cut align the respective tapered line), 
wherein the tapered joint has a constant diameter across the tapered joint (See Fig. 2A, the diameter of the joint is constant. And Col. 3 and 4 describe grinding the outer diameter of the sections where the joint is formed to be “substantially equal” such that the addition of the tube creates a constant diameter with the core wire 22) and a transition from the distal end of the proximal section to the proximal end of the distal section also has a constant diameter (Col. 5 lines 1-7, flexible sleeve also provides a smooth transition with a generally constant diameter from the proximal core section to the distal core section), and
wherein the tube structure mechanically retains the serrations and complementary serrations in an interlocked state (Col. 4 lines 40-59, Once the ends are positioned inside the flexible sleeve 56, the assembly may then be secured together using an anaerobic adhesive or solder, or any other bonding material that meets design and strength requirements, such as epoxies, glues, adhesive, laser welding, and spot welding).

The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) in view of Kellerman (US 20040102720 A1).
Regarding Claim 1, Jafari discloses a hybrid guidewire device (Abstract), comprising:
a core ([0022], core 22) comprising:
a proximal section ([0022], proximal core section 24);
a distal section ([0022], distal core section 30); and
a joint ([0031], connecting ends 28 and 32) between the proximal and distal sections (See Fig. 9), wherein the joint comprises a distal end of the proximal section mechanically interlocked with a proximal end of the distal section ([0031], locking serrations 56 formed on the connecting ends 28 and 32 that mechanically engage and grip one another); and
wherein a terminal, distal portion of the proximal section comprises serrations (See [0031] and Fig. 9, the terminal distal portion 28 of the proximal section 24 comprises the serration 54), 
wherein a terminal, proximal portion of the distal section comprises complementary serrations sized and shaped to interlock with the serrations (See [0031] and Fig. 9, the terminal proximal end 32 of the distal section 30 includes serrations. Fig. 9 shows the serrations sized and shaped to interlock), and
wherein the serrations and the complementary serrations have cross-sectional faces that are substantially perpendicular to a longitudinal axis of the core (See Fig. 9, the vertical faces of each serration, while slightly angled, are being as interpreted as “substantially” perpendicular as described in the applications specification [0057] as filed 11/22/2019. Deviations from exactly perpendicular are allowed as the faces still allow the serrations to engage mechanically and hold the two ends together which is the desired function or result mention in [0057] of the instant application).
However, Jafari does not explicitly disclose a tube structure surrounding the joint. 
Kellerman teaches a hybrid guidewire device (Abstract, intravascular guide wire having at least two core materials joined together) comprising tube structure surrounding a joint ([0023], connecting ends 28 and 32 are then inserted into a flexible sleeve 56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jafari to include a tube around the joint as taught by Kellerman to make the manufacturing process easier, to improve the joint strength, and to eliminate a potential for the ends to "peel" apart during a tight bend (Kellerman [0024]).

Regarding Claim 2, Jafari further discloses wherein the core comprises a circular or arcuate cross-section ([0027], circular cross-sectional shape of the proximal core section 24).

Regarding Claim 3, Jafari further discloses wherein the distal end of the proximal section and the proximal end of the distal section are truncated along a plane transverse to the longitudinal axis of the core such that the joint comprises overlapping the truncated distal end of the proximal section with the truncated proximal end of the distal section (See Fig. 9, the ends 28 and 32 are truncated and overlapped to form the joint).

Regarding Claim 4, Jafari further discloses wherein a girth of the joint is less than or equal to a girth of the distal section (see Fig. 9, the girth of the joint is the same as the girth of the distal end).

Regarding Claim 6, Jafari further discloses wherein the distal end of the proximal section comprises serrations, and wherein the proximal end of the distal section comprises complementary serrations configured to engage and interlock with the serrations of the distal end of the proximal section to form the joint (See Fig. 9 and the rejection for claim 1).

Regarding Claim 12, Jafari further discloses wherein the distal section of the core tapers from the proximal section of the core ([0023], distal core section 30 has an optional tapered core segment 74).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) and Kellerman (US 20040102720 A1) as applied to claim 1 above, and further in view of Reynolds (US 20030069521 A1).
Regarding Claim 11, modified Jafari teaches the hybrid guidewire device as in claim 1 as described above.
However, modified Jafari does not explicitly teach wherein the tube structure has an interference fit with the core over the joint.
Reynolds teaches a composite guidewire (Abstract) wherein a tube section ([0049], a connector tube 18,) has an interference fit ([0049], sized to establish a friction fit therebetween) with a core ([0049], proximal and distal guidewire sections 14/16) over a joint ([0049], ends 24/26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that substituting the known technique of using friction fit as taught by Reynolds for the fit using adhesive or welding as taught by Kellerman would yield only the predictable result of connecting the ends together. Further, one of ordinary skill in the art would recognize that selecting a specific technique for connecting the ends would be an obvious design selected based on the material selected for each component as taught by Reynolds ([0049]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) and Kellerman (US 20040102720 A1) as applied to claim 1 above, and further in view of Tanigaki (US 20180207407 A1).
Regarding Claim 14, modified Jafari teaches the hybrid guidewire device as in claim 1 as described above.
However, modified Jafari does not explicitly teach  one or more radiopaque coils.
Tanigaki teaches a guide wire ([0002], present invention relates to a guide wire) comprising one or more radiopaque coils ([0043], coil portion 30 includes the radiopaque material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire disclosed by Jafari to include a radiopaque coil as taught by Tanigaki to allow the position of the guidewire to be confirmed using X-ray fluoroscopy (Tanigaki [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) and Kellerman (US 20040102720 A1) as applied to claim 1 above, and further in view of DeMello (US 20020049392 A1).
Regarding Claim 18, modified Jafari teaches the hybrid guidewire device as in claim 1 as described above, and Jafari further discloses wherein a section of the core immediately distal of the joint has an outer diameter substantially equal to an outer diameter across the joint (See Fig. 9, the outer diameter of the joint formed by the overlapping ends 28 and 32 is substantially the same as the diameter of the end 30 before the taper shown in Fig. 1).
However, modified Jafari does not explicitly teach wherein the tube structure extends beyond one or more terminal ends of the joint and is coupled to one or both of the proximal section or the distal section of the core.
DeMello teaches a composite guidewire (Abstract) wherein a tube structure ([0023], coupling tube 16) extends beyond one or more terminal ends of a joint (See Fig. 5, the tube 16 extends beyond the distal end of the joint formed by tabs 66 and 70) and is coupled to one or both of the proximal section and the distal section of the core ([0030], coupling tube thus also extends over and attaches to the tapered outer surface 56 of the distal portion 52 of the core extension 50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tub taught by Kellerman to extend beyond and couple to the core as taught by DeMello to prevent relative rotational or axial movement of the tube as taught by DeMello ([0023]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) and Kellerman (US 20040102720 A1) as applied to claim 1 above, and further in view of Northrop (US 20170281909 A1).
Regarding Claim 21, modified Jafari teaches the hybrid guidewire device as in claim 1 as described above.
However, modified Jafari does not explicitly teach wherein the tube structure includes a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings, tube structure including one or more of a one- beam cut pattern, two-beam cut pattern, or three beam-cut pattern.
Kellerman further teaches in a separate embodiment, wherein the tube structure ([0031], Another type of sleeve that can be used to secure the connecting ends 28 and 32 together is a patterned tube 70) includes a cut pattern ([0031], a pattern cut into it. A cut pattern is seen in Fig. 6) which forms a plurality of axially extending beams ([0031], a plurality of elongate members 75 and 76. Elongate members extend over portions of the circumference of the tube which extends about an axis traversing the height of the cylinder). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube taught by Kellerman to be a cut pattern as taught by Kellerman to increase the flexibility of the joint as taught by Kellerman ([0031]). 
Northrop teaches a maneuverable guidewire ([0001], maneuverable guidewires) comprising the tube structure with a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings ([0045], he slotted hypotube 14 is generally a stack of annular segments (i.e., rings) 22 connected by a plurality of beams 24. In the slotted hypotube 14 depicted in FIG. 3, the annular segments 22 are substantially perpendicular to the longitudinal axis of the slotted hypotube 14 and the beams 24 are substantially parallel to the longitudinal axis of slotted hypotube 14), tube structure including one or more of a one-beam cut pattern, two-beam cut pattern (See Fig. 5c, a two-beam, cut pattern is shown), or three-beam cut pattern (See Fig. 6c, a three-beam cut pattern is shown. Also, in [0136], multiple models may include, among other approaches, switching from 2-beam to 3-beam geometry). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cut pattern taught by Kellerman to be a beam and ring structure as taught by Northrop to display a relatively high degree of torsional stiffness, while retaining a desired level of lateral flexibility as taught by Northrop ([0053]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) and Kellerman (US 20040102720 A1) as applied to claim 1 above, and further in view of Lippert (US 20140257363 A1).
Regarding Claim 24, modified Jafari teaches the hybrid guidewire device as in claim 1 as described above, and Jafari further discloses a secondary tube structure ([0023], flexible body 72) disposed distal of the tube structure (See Fig. 1, the flexible body 72 is disposed on the tapered end 30 which is distal to the joint around which the tube is present), the secondary tube structure being coupled to the distal section of the core and the distal section of the core extending within the secondary tube structure ([0023], disposed about and secured to the distal core section 30).
However, modified Jafari does not explicitly teach the secondary tube structure being micro-fabricated to include a plurality of fenestrations. Kellerman suggests that the flexible body be a helical coil ([0019]). Lippert teaches an embolic device (Abstract) comprising a tube structure being micro-fabricated to include a plurality of fenestrations ([0057], the tube may be micro-fabricated by performing cuts along a single side of the tube… a tube 104 with micro-machined fenestrations). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary tube disclosed by Jafari to include micro-fabricated fenestrations as taught by Lippert to control a preferred bending of the device as taught by Lippert ([0057]). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Speck (US 6866642 B2) as applied to claim 37 above, and further in view of Northrop (US 20170281909 A1).
Regarding Claim 38, Speck discloses the hybrid guidewire device of claim 37 as described above.
However, Speck does not explicitly disclose wherein the tube structure includes a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings. Speck does suggest using a patterned tube including cuts to increase flexibility of the joint (Col. 6 line 39 – Col. 7 line 6).
Northrop teaches a maneuverable guidewire ([0001], maneuverable guidewires) wherein a tube structure includes a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings ([0045], he slotted hypotube 14 is generally a stack of annular segments (i.e., rings) 22 connected by a plurality of beams 24. In the slotted hypotube 14 depicted in FIG. 3, the annular segments 22 are substantially perpendicular to the longitudinal axis of the slotted hypotube 14 and the beams 24 are substantially parallel to the longitudinal axis of slotted hypotube 14), It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cut pattern suggested by Speck to be a beam and ring structure as taught by Northrop to display a relatively high degree of torsional stiffness, while retaining a desired level of lateral flexibility (Northrop [0053]).

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Jafari teaches a cross-section only for the connecting ends (which may have a D-shaped cross-section), but this does not rise to a level of teaching a cross-section for the claimed serrations. (See paragraphs [0007] and [0029] of Jafari). The examiner disagrees. As described above, Jafari discloses the serrations as claimed.  
Regarding claim 18, the applicant argues that the references fail to teach “wherein a section of the core immediately distal of the joint has an outer diameter substantially equal to an outer diameter across the joint.” The examiner disagrees. As described in the rejection above, Jafari depicts the outer diameter distal to the joint being equal to the diameter of the joint. 
Applicant’s arguments with respect to claim 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 25-28, 33, and 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 25, the prior art relied upon in previous rejections, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest diminishing serrations and complimentary serration wherein the serrations and the complementary serrations successively diminish in length along a longitudinal axis of the core as required by claim 25. The serrations taught by the prior art relied upon above maintain a constant length along the longitudinal axis of the core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791